


EXECUTION COPY

AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 2, 2016 is among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland, a company organized
under the laws of Ireland (the “Subsidiary Borrower” and, collectively with the
Company, the “Borrowers”), the financial institutions listed on the signature
pages hereto and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for itself and the other Lenders (in such capacity, the “Administrative
Agent”). Defined terms used herein and not otherwise defined herein shall have
the meanings given to them in the “Credit Agreement” referred to below.

WHEREAS, the signatories hereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of February 13, 2014 (as amended by
Amendment No. 1 thereto, dated as of September 12, 2014 and by Amendment No. 2
thereto dated as of May 22, 2015, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the financial institutions from time to time
parties thereto as lenders (the “Lenders”) and the Administrative Agent;

WHEREAS, the Borrowers wish to amend the Credit Agreement in certain respects,
and the Lenders and the Administrative Agent are willing to amend the Credit
Agreement (including to increase the Aggregate 2019 Revolving Loan Commitment
and to allow for the conversion of 2017 Revolving Loan Commitments to 2019
Revolving Loan Commitments) on the terms and conditions set forth herein; and

WHEREAS, the Borrowers wish to obtain the consent of the Lenders to the release
of ArvinMeritor Sweden AB, a company organized under the laws of Sweden
(“ArvinMeritor Sweden”), and Arvin European Holdings (UK) Limited, a company
organized under the laws of the United Kingdom (“Arvin UK”; ArvinMeritor Sweden
and Arvin UK being referred to collectively as the “Released Foreign Subsidiary
Guarantors”) from their Subsidiary Guarantees in connection with and upon the
occurrence of certain internal corporate restructuring transactions permitted
under the Credit Agreement, and the Administrative Agent and the Required
Lenders are willing to grant such releases on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:

1. Amendments to Credit Agreement. Upon and subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement shall be
and hereby is amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to insert the
following definitions in the appropriate alphabetical order:

“Amendment No. 3 Effective Date” means June 2, 2016.

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Canadian Tax Restructuring” is defined in Section 7.5 hereof.

“Conversion” is defined in Section 2.25 hereof.

“Conversion Confirmation” is defined in Section 2.25 hereof.

“Conversion Date” is defined in Section 2.25 hereof.

“Converting Lender” is defined in Section 2.25 hereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The following definitions included in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety as follows:

“Aggregate 2017 Revolving Loan Commitment” means the aggregate of the 2017
Revolving Loan Commitments then in effect of all the 2017 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Amendment No. 3 Effective Date, after giving effect
to the transactions contemplated by the Second Amendment and Restatement
Agreement, the Aggregate 2017 Revolving Loan Commitment is $40,291,262.14.

2

--------------------------------------------------------------------------------




“Aggregate 2019 Revolving Loan Commitment” means the aggregate of the 2019
Revolving Loan Commitments then in effect of all the 2019 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Amendment No. 3 Effective Date, after giving effect
to the transactions contemplated by the Second Amendment and Restatement
Agreement, the Aggregate 2019 Revolving Loan Commitment is $465,332,038.55.

“Change in Control” means (a) any “Change of Control” (or similar term) under
and as defined in, or within the meaning of, any Senior Note Indenture
(including any supplement thereto) or with respect to any series of Senior
Notes, and for any use or purpose in such Senior Note Indenture or Senior Notes
or (b) any event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act), directly or indirectly, of
thirty-five percent (35%) or more of the voting power of the then outstanding
Capital Stock of the Company entitled to vote generally in the election of the
directors of the Company; or

(ii) the Company consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
person, or any corporation consolidates with or merges into the Company, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Company is reclassified or changed into or exchanged for cash, securities or
other Property.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has (or whose direct or indirect parent company has) become the subject of a
Bail-In Action.

“Foreign Reinvestment Amount” means, at any time, an amount equal to the
proceeds of sales of Capital Stock of, or assets of, Foreign Subsidiaries that
are not Loan Parties occurring after the Amendment No. 3 Effective Date that
have been distributed to or otherwise received by a Loan Party.

3

--------------------------------------------------------------------------------




(c) Clause (iii) of the definition of “Indebtedness” appearing in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(iii) obligations, whether or not assumed, of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) Liens on property now or hereafter owned or acquired by such
Person or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person (other than any Hedging Obligations
that constitute Secured Obligations).

(d) The Credit Agreement is hereby amended to add the following new Section 2.25
thereto:

Section 2.25. Conversion of 2017 Revolving Credit Commitments into 2019
Revolving Loan Commitments.

(A) At any time during the term of this Agreement, any 2017 Revolving Loan
Lender (in such capacity, a “Converting Lender”) can make an election to
recharacterize and reevidence all or any portion of its 2017 Revolving Loans and
2017 Revolving Loan Commitment as 2019 Revolving Loans and a 2019 Revolving Loan
Commitment, respectively, for all purposes of the Credit Agreement (any such
recharacterization, a “Conversion”), whereupon:

(i) the Converting Lender shall no longer constitute a 2017 Revolving Loan
Lender to the extent of the converted amount and shall become or continue to be
a 2019 Revolving Loan Lender with a new or increased 2019 Revolving Loan
Commitment, as applicable, with all of the rights and obligations of a 2019
Revolving Loan Lender under the Loan Documents to the full extent of such new or
increased 2019 Revolving Loan Commitment (including, without limitation, the
obligation to assume its respective 2019 Revolving Pro Rata Share of
participation interests in Swing Line Loans and Letters of Credit); and

(ii) upon such Conversion Date, (a) the existing Aggregate 2019 Revolving Loan
Commitment shall be increased by the aggregate amount of the converted 2017
Revolving Loan Commitment of the Converting Lender with such increase being
allocated solely to such Converting Lender, and (b) in accordance with Section
2.24 of the Credit Agreement, the existing Aggregate 2017 Revolving Loan
Commitment shall be reduced by the aggregate amount of the converted 2017
Revolving Loan Commitment of such Converting Lender, with such reduction being
allocated solely to such Converting Lender.

(B) Any request for a Conversion as described herein shall be made in a written
notice given to the Administrative Agent and the Lenders by the Company not less
than five (5) Business Days prior to the proposed Conversion Date, which notice
shall specify the amount of the proposed Conversion and the proposed Conversion
Date.

(C) The effectiveness of any Conversion shall be subject to the following
conditions precedent:

(i) As of the effective date of the applicable Conversion (a “Conversion Date”),
(a) all representations and warranties under Article VI and in the other Loan
Documents shall be true and correct in all material respects as though made on
such date (unless such representation and warranty is made as of a specific
date, in which case, such representation and warranty shall be true and correct
in all material respects as of such date) and (b) no event shall have occurred
and then be continuing which constitutes a Default or Unmatured Default;

4

--------------------------------------------------------------------------------




(ii) the Borrowers, the Administrative Agent and each Converting Lender shall
have executed and delivered a confirmation of such Conversion substantially in
the form of Exhibit J hereto (a “Conversion Confirmation”); and

(iii) the Borrowers, the Subsidiary Guarantors and each Converting Lender shall
otherwise have executed and delivered such other instruments and documents, if
any, as the Administrative Agent or such Converting Lender shall have reasonably
requested in connection with such Conversion.

(D) The Administrative Agent shall be permitted to make such reallocations, if
any, of each Lender’s 2019 Revolving Loans and participations in outstanding
Swing Line Loans and Letters of Credit among the 2019 Revolving Loan Lenders as
are necessary in order to reflect such Lender’s 2019 Revolving Pro Rata Share of
such amounts under the Credit Agreement after giving effect to a Conversion. The
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Rate Loans and the reallocation described in this Section
2.25(D) in each case on the terms and in the manner set forth in Section 4.4 of
the Credit Agreement.

(e) The Credit Agreement is hereby amended to add the following new Section 6.25
thereto:

Section 6.25. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

(f) Section 7.3(A)(x) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(x) Unsecured Indebtedness of the Company or any Domestic Subsidiary Guarantor
not otherwise permitted under this Section 7.3(A) in an aggregate outstanding
principal amount not to exceed (A) $40,000,000 during the period from and after
the Restatement Effective Date until the Amendment No. 3 Effective Date and (B)
$200,000,000 (the amount in this clause (B), the “Unsecured Basket Base Amount”)
at any time from and after the Amendment No. 3 Effective Date so long as,
subject to the second proviso below, such Indebtedness described in clause (A)
and (B) has a maturity date not sooner than six months after the later of (x)
the latest Termination Date and (y) the latest Term Loan Maturity Date (or any
later maturity date then in effect with respect to the Loans); provided, that
Indebtedness in an amount in excess of the Unsecured Basket Base Amount (subject
to the aforementioned limitations on maturity) may be incurred if, not less than
five (5) Business Days prior to such incurrence, the Company shall deliver to
the Administrative Agent and the Lenders a certificate from a Designated
Financial Officer demonstrating to the reasonable satisfaction of the
Administrative Agent that after giving effect to such incurrence, on a pro forma
basis acceptable to the Administrative Agent, as if such incurrence had occurred
on the first day of the twelve-month period ending on the last day of the
Company’s most recently completed fiscal quarter for which financial statements
are publicly available, the Interest Coverage Ratio as of the end of such fiscal
quarter was equal to or greater than 2.00:1.00; provided, further, that the
limitations on maturity set forth above shall not apply to up to $25,000,000 of
Indebtedness in existence at any time that has been incurred pursuant to this
Section 7.3(A)(x).

5

--------------------------------------------------------------------------------




(g) Section 7.3(B)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i) Any Subsidiary may merge or consolidate with the Company (provided, that the
Company shall be the surviving corporation), with the Subsidiary Borrower
(provided, that such Subsidiary Borrower shall be the surviving entity) or with
one or more other Subsidiaries (provided, that in the case of any such merger or
consolidation involving any Subsidiary Guarantor, the surviving entity shall be
such Subsidiary Guarantor, except that in the case of the merger of ArvinMeritor
Sweden AB with and into Meritor HVS AB, Meritor HVS AB may be the surviving
entity);

(h) Section 7.3(E) of the Credit Agreement is hereby amended as follows:

(i) to amend and restate clause (ii)(e) thereof in its entirety as follows:

(e) Investments by any Loan Party in Foreign Subsidiaries that are not Loan
Parties made (x) during the period from and after the Restatement Effective Date
until the Amendment No. 3 Effective Date in an aggregate amount of $5,000,000
and (y) from and after the Amendment No. 3 Effective Date in an outstanding
amount not to exceed at any time the sum of (1) $250,000,000 plus (2) the
Foreign Reinvestment Amount at such time;

and

(ii) to amend and restate clause (viii) thereof in its entirety as follows:

(viii) Investments (other than any Investment of a type described in the
foregoing clauses (i)-(vii)) made (x) during the period from and after the
Restatement Effective Date until the Amendment No. 3 Effective Date in an
aggregate amount of $48,000,000 and (y) from and after the Amendment No. 3
Effective Date in an aggregate amount not to exceed $200,000,000 at any time.

(i) Section 7.3(G)(v) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(v) (x) the aggregate consideration for all Acquisitions completed during the
period from and after the Restatement Effective Date until the Amendment No. 3
Effective Date shall not exceed $17,000,000, and (y) the aggregate consideration
for any Acquisition completed after the Amendment No. 3 Effective Date, in the
aggregate with the consideration for all other Acquisitions consummated from and
after the Amendment No. 3 Effective Date, shall not exceed the sum of (i)
$100,000,000 plus (ii) an amount equal to the net cash proceeds received by the
Company or any Domestic Subsidiary on or after the Amendment No. 3 Effective
Date from the divestiture of the equity interest in, or assets of, any Foreign
Subsidiary.

(j) The Credit Agreement is hereby amended to add the following new Section 7.5
thereto:

Section 7.5. Canadian Tax Restructuring. Notwithstanding anything to the
contrary in this Article VII, the Company and its Subsidiaries may consummate
the internal restructuring (the “Canadian Tax Restructuring”) of certain
Domestic Subsidiaries and certain Foreign Subsidiaries organized in Canada,
France and the United Kingdom, in accordance with the steps set forth on
Schedule 7.5 hereto, and any non-material deviations from such steps so long as
the Company delivers such Loan Documents, as are reasonably required by the Loan
Documents in order to comply with this Agreement. For purposes of this Section
7.5, a “non-material” step or deviation shall mean any step or deviation, as
reasonably determined by the Administrative Agent and the Company, from the
steps outlined in Schedule 7.5 hereto, that does not reduce the amount of
security or recourse provided to the Lenders under the Loan Documents. In no
event shall such Canadian Tax Restructuring, if completed as described in this
Section 7.5, be deemed to constitute a Default or Unmatured Default.

6

--------------------------------------------------------------------------------




(k) The Credit Agreement is hereby amended to add the following new Section
10.16 thereto:

Section 10.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties thereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(A) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(B) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

(l) Exhibit A-1 (2017 Revolving Loan Commitments) and Exhibit A-2 (2019
Revolving Loan Commitments) are hereby amended and restated in their entirety to
read as set forth in Annex I hereto to reflect the increase to the 2019
Aggregate Revolving Loan Commitment described in Section 2 below on the
effective date hereof.

(m) The Credit Agreement shall be amended to add a new Exhibit J (Conversion
Confirmation) in the form attached as Annex II hereto

(n) The Credit Agreement shall be amended to add a new Schedule 7.5 (Canadian
Tax Restructuring) in the form attached as Annex III hereto.

7

--------------------------------------------------------------------------------




2. Increase to 2019 Aggregate Revolving Loan Commitment. Pursuant to Section
2.23 of the Credit Agreement, the Company has requested an increase in the
Aggregate 2019 Revolving Loan Commitment from $458,681,553.11 to
$465,332,038.55, upon the effectiveness hereof. In connection with such
requested Commitment Increase, the Company, the Administrative Agent and BNP
Paribas (the “Accepting Lender”) hereby agree that upon the effectiveness
hereof, the 2019 Revolving Loan Commitment of the Accepting Lender under the
Credit Agreement shall be increased from $43,349,514.56 to $50,000,000. The
Required Lenders hereby agree to waive the minimum amount and multiples
requirements set forth in Section 2.23(B) of the Credit Agreement, and also
agree that this Amendment shall be delivered in substitution for any Increase
Notice and Commitment and Acceptance required by Section 2.23 of the Credit
Agreement (after giving effect to this Amendment).

3. Release of Subsidiary Guarantors.

(a) Subject to the satisfaction of the conditions precedent set forth in Section
4 below, pursuant to the authority granted to the Administrative Agent under
Section 11.15(B)(iv) of the Credit Agreement, the Administrative Agent, on
behalf of the Holders of Secured Obligations, agrees that (i) effective upon the
merger of ArvinMeritor Sweden with and into Meritor HVS AB, with Meritor HVS AB
as the surviving entity, ArvinMeritor Sweden shall be automatically released as
a “Guarantor” under the Subsidiary Guaranty to which it is a party and all
obligations of ArvinMeritor Sweden under such Subsidiary Guaranty shall be
terminated and (ii) as and when required by the Canadian Tax Restructuring,
Arvin UK shall be automatically released as a “Guarantor” under the Subsidiary
Guaranty to which it is a party and all obligations of Arvin UK under such
Subsidiary Guaranty shall be terminated.

(b) The Administrative Agent’s Liens on the Applicable Pledge Percentage of the
Capital Stock of the applicable Released Foreign Subsidiary Guarantor shall be
automatically released at such time as such Released Foreign Subsidiary
Guarantor no longer constitutes a Pledge Subsidiary (including if maintaining
such security interest and liens would result in a Deemed Dividend Problem);
provided that the Company shall comply with Section 7.2(L) of the Credit
Agreement and the Collateral Documents with respect to any new Pledge Subsidiary
after giving effect to the applicable transactions described in Section 3(a) of
this Amendment.

4. Conditions Precedent to Amendment. This Amendment shall become effective as
of the date first above written if, and only if on such date:

(a) The Administrative Agent has received duly executed copies of this Amendment
from the Borrowers, the Required Lenders, BNP Paribas and the Administrative
Agent.

(b) The Administrative Agent has received duly executed copies of the Consent
and Reaffirmation attached hereto from each Subsidiary Guarantor.

(c) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the effective
date hereof) of (i) the U.S. counsels to the Company and the Subsidiary
Guarantors, (ii) the Irish counsel to the Subsidiary Borrower and (iii) the
foreign local counsel of each Foreign Subsidiary Guarantor, in each case in form
and substance reasonably satisfactory to the Administrative Agent and covering
such matters relating to the Loan Parties, the Loan Documents, this Agreement
and the transactions contemplated hereby as the Administrative Agent shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request, including
without limitation documents and certificates relating to the organization,
existence and good standing of the Loan Parties and the authorization of this
Agreement and the transactions contemplated hereby and any other legal matters
relating to the Loan Parties, the Loan Documents or this Agreement and the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

8

--------------------------------------------------------------------------------




(e) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date, no
Unmatured Default or Default shall have occurred and be continuing as of the
date hereof, and the Administrative Agent shall have received a certificate,
dated as of the date hereof and signed by the president, a vice president or a
financial officer of the Company, confirming the foregoing.

(f) The Administrative Agent shall have received a certificate, dated as of the
date hereof, of a Designated Financial Officer of the Company demonstrating to
the satisfaction of the Administrative Agent (i) a computation of Collateral
Value Amount as of the most recently completed fiscal quarter for which
financial statements are available and (ii) that the Collateral Value Amount as
of such date shall be greater than the Facility Obligations Amount (after giving
effect to the transactions contemplated hereby).

(g) The Company shall have paid all fees and expenses (including, to the extent
invoiced, reimbursement of fees and expenses of the Administrative Agent’s
counsels) in connection with this Amendment and the other Loan Documents.

5. Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as follows:

(a) Each Borrower has the corporate or other power and authority and legal right
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Credit Agreement (as amended hereby). The execution and delivery
by each Borrower of this Amendment, and the performance of its obligations under
this Amendment and the Credit Agreement (as amended hereby), have been duly
authorized by proper corporate acts (or analogous acts in the case of the
Subsidiary Borrower).

(b) This Amendment and the Credit Agreement (as amended hereby) constitute the
legal, valid and binding obligations of each Borrower enforceable against such
Borrower in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally.

(c) Neither the execution and delivery by the Borrowers of this Amendment, nor
the consummation of the transactions contemplated herein and in the Credit
Agreement (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Credit Agreement (as amended hereby).

9

--------------------------------------------------------------------------------




(d) As of the date hereof and after giving effect to the terms of this
Amendment, (i) each representation and warranty by each Borrower set forth in
the Credit Agreement (as amended hereby) and in the other Loan Documents to
which such Borrower is a party is true and correct in all material respects,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which case such representation and warranty shall be true
and correct as of such earlier date) and (ii) no Default or Unmatured Default
exists under the terms of the Credit Agreement (as amended hereby).

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference in the Credit Agreement to
“this Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Credit Agreement, as amended hereby. This
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated herein or therein) be construed, administered, and applied,
in accordance with all of the terms and provisions of the Credit Agreement.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. Without limiting the foregoing, each Borrower hereby (i) agrees that
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Borrower arising under or pursuant to the
Credit Agreement and the other Loan Documents to which it is a party, (ii)
reaffirms its obligations under the Credit Agreement and each and every other
Loan Document to which it is a party (including, without limitation, each
applicable Collateral Document) and (iii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent (for itself
and the other Holders of Secured Obligations) pursuant to any of the Loan
Documents.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

10. Successors and Assigns. This Amendment and the rights evidenced hereby shall
inure to the benefit of and be binding upon the permitted successors and assigns
of the parties hereto, and shall be enforceable by any such successors and
assigns.

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

MERITOR, INC., as a Borrower     By:     /s/ Carl D. Anderson, II  Name: Carl D.
Anderson, II Title: Vice President and Treasurer     ARVINMERITOR FINANCE
IRELAND, as a Borrower     By:   /s/ Todd Chirillo  Name: Todd Chirillo Title:
Director












Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swing Line
Lender and as a Lender     By:     /s/ Robert P. Kellas  Name: Robert P. Kellas
Title: Executive Director






















Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Citicorp North America Inc., as a Lender     By:    /s/ Sarah Terner  Name:
Sarah Terner Title: Vice President























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Bank of America, N.A., as a Lender     By:    /s/ Brian Lukehart Name: Brian
Lukehart Title: Director























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender     By:    /s/ Edward D. Herko Name: Edward D.
Herko Title: Authorized Signatory























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The Royal Bank of Scotland plc, as a Lender     By:    /s/ Tyler J. McCarthy
Name: Tyler J. McCarthy Title: Director























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Lloyds Bank plc, as a Lender     By:   /s/ Daven Popat Name: Daven Popat  Title:
Senior Vice President Transaction Execution Category A P003   By:    /s/ Dennis
McClellan Name:  Dennis McClellan  Title: Assistant Vice President M040














Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BNP Paribas, as a Lender     By:      /s/ Todd Grossnickle Name: Todd
Grossnickle Title: Director     By:   /s/ Nader Tannous Name: Nader Tannous
Title: Managing Director

















Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender     By:      /s/ Scott M. Kowalski
Name: Scott M. Kowalski Title: Senior Vice President






















Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Fifth Third Bank, as a Lender      By:     /s/ Randal Wolffis Name: Randal
Wolffis Title: Vice President























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Comerica Bank, as a Lender     By:     /s/ Nicole Swigert Name: Nicole Swigert
Title: Vice President























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The Huntington National Bank, as a Lender     By:     /s/ Dan Swanson Name: Dan
Swanson Title: Assistant Vice President























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Citizens Bank, N.A., as a Lender     By:     /s/ Stephen A. Maenhout Name:
Stephen A. Maenhout Title: Senior Vice President























Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender     By:    /s/ Gina Monette
Name: Gina Monette Title: Vice President






















Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Consent and Reaffirmation

dated as of June 2, 2016

Each of the undersigned hereby acknowledges receipt of a copy of Amendment No.
3, dated as of June 2, 2016 (the “Amendment”), to that certain Second Amended
and Restated Credit Agreement, dated as of February 13, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland, the financial institutions from time to time
parties thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby (including, without limitation, the release of
certain Subsidiary Guarantors) shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents.

Each Subsidiary Guarantor hereby makes each of the representations and
warranties of the Borrowers set forth in Section 5 of the Amendment, mutatis
mutandis, as though such representations and warranties were applicable to such
Subsidiary Guarantor, this Reaffirmation and Consent and the Loan Documents to
which such Subsidiary Guarantor is a party (after giving effect to the Amendment
and this Reaffirmation and Consent).

All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, restated
or otherwise modified.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the date first above written.

  MERITOR MANAGEMENT CORP.   MERITOR INTERNATIONAL HOLDINGS, LLC   ARVIN
TECHNOLOGIES, INC.   ARVINMERITOR BRAKE HOLDINGS, LLC   ARVINMERITOR FILTERS
OPERATING CO., LLC   MERITOR HOLDINGS, LLC   ARVINMERITOR OE, LLC   ARVINMERITOR
TECHNOLOGY, LLC   ARVINMERITOR, INC.   AVM, INC.   MAREMONT CORPORATION  
MAREMONT EXHAUST PRODUCTS, INC.   MERITOR AFTERMARKET USA, LLC   MERITOR HEAVY
VEHICLE BRAKING SYSTEMS (U.S.A.), LLC   MERITOR HEAVY VEHICLE SYSTEMS
(SINGAPORE) PTE., LTD.   MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.  
MERITOR HEAVY VEHICLE SYSTEMS, LLC   MERITOR, INC. a Nevada Corporation MERITOR
TECHNOLOGY, LLC

 


In each case:   By:     /s/ Carl D. Anderson, II Name: Carl D. Anderson, II
Title: Vice President and Treasurer





























Consent and Reaffirmation to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ARVIN EUROPEAN HOLDINGS (UK) LIMITED     BY:    /s/ Mark R. Schaitkin NAME: Mark
R. Schaitkin TITLE: Director     ARVIN HOLDINGS NETHERLANDS B.V.     By:     /s/
Mark R. Schaitkin Name: Mark R. Schaitkin Title: Director   MERITOR NETHERLANDS,
B.V.     By:   /s/ Carl D. Anderson, II Name: Carl D. Anderson, II Title:
Director   ARVINMERITOR LIMITED     By:   /s/ Mark R. Schaitkin Name: Mark R.
Schaitkin Title: Director       ARVINMERITOR SWEDEN AB     BY:   /s/ Paul Bialy
NAME: Paul Bialy TITLE: Director       MERITOR LUXEMBOURG S.A.R.L.     By:   /s/
Mark R. Schaitkin Name: Mark R. Schaitkin Title: Director




Consent and Reaffirmation to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS whereof the undersigned has executed this Guaranty as a deed the day
and year first above written.

EXECUTED AS A DEED by       )         /s/ Carl D. Anderson, II MERITOR CAYMAN
ISLANDS, LTD. )   Duly Authorised Signatory )   ) Name:    Carl D. Anderson, II
)     ) Title:   Vice President and Treasurer   )  


in the presence of:

  /s/ Mary Lou Patterson   Signature of Witness   Name: Mary Lou Patterson  
Address: 2135 W Maple Rd. Troy MI 48084   Occupation:  Legal Assistant   (Note:
These details are to be completed in the
witness's own hand writing.)





























Consent and Reaffirmation to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Annex I to
Amendment No. 3 to Second Amended and Restated Credit Agreement

Restated Exhibits A-1 and A-2

Attached.

--------------------------------------------------------------------------------




EXHIBIT A-1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as restated on the Amendment No. 3 Effective Date)

2017 Revolving Loan Commitments

Lender 2017 Revolving Loan Commitment DEUTSCHE BANK AG NEW YORK BRANCH
$8,203,883.50 CAPITAL ONE LEVERAGE FINANCE CORP. $12,087,378.64 CITIZENS BANK,
N.A. $20,000,000.00 Total $40,291,262.14


--------------------------------------------------------------------------------




EXHIBIT A-2
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as restated on the Amendment No. Effective Date)

2019 Revolving Loan Commitments

Lender 2019 Revolving Loan Commitment JPMORGAN CHASE BANK, N.A. $65,000,000.00
CITICORP NORTH AMERICA, INC. $56,407,766.99 BANK OF AMERICA, N.A. $56,400,000.00
ROYAL BANK OF CANADA $50,000,000.00 BNP PARIBAS $50,000,000.00 THE ROYAL BANK OF
SCOTLAND PLC $48,349,514.56 LLOYDS BANK PLC $40,000,000.00 PNC BANK, NATIONAL
ASSOCIATION $35,000,000.00 FIFTH THIRD BANK $24,174,757.00 COMERICA BANK
$20,000,000.00 THE HUNTINGTON NATIONAL BANK $20,000,000.00 Total $465,332,038.55


--------------------------------------------------------------------------------




Annex II to
Amendment No. 3 to Second Amended and Restated Credit Agreement

EXHIBIT J
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF CONVERSION CONFIRMATION

Dated [__________]

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 13, 2014, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland (the “Subsidiary Borrower”), the
institutions from time to time parties thereto as “Lenders”, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are used herein
with the same meaning.

This agreement (this “Conversion Confirmation”) is a confirmation of a
Conversion referred to in Section 2.25 of the Credit Agreement.

1. Effective as of the Conversion Date, [________________] (the “Converting
Lender”), shall convert $[_________] of its 2017 Revolving Loan Commitment into
a 2019 Revolving Loan Commitment and the Aggregate 2019 Revolving Loan
Commitment shall be increased by such amount to $[_________].

2. The proposed Conversion Date is [________________].

3. The Company hereby represents and warrants that as of the date hereof and as
of the Conversion Date, (a) all representations and warranties shall be true and
correct in all material respects as though made on such date, other than
representations given as of a particular date, in which case they shall be true
and correct as of that date and (b) no event shall have occurred and then be
continuing which constitutes an Unmatured Default or a Default.

4. THIS CONVERSION CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5. This Conversion Confirmation may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Conversion Confirmation by facsimile or e-mail
transmission shall be effective as delivery of a manually executed counterpart
of this Conversion Confirmation.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Conversion Confirmation
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

  MERITOR, INC., as the Company     By:     Name: Title:   JPMORGAN CHASE BANK,
N.A., as Administrative Agent     By:   Name: Title:


CONVERTED COMMITMENT CONVERTING LENDER   $ [BANK]   TOTAL 2019 REVOLVING LOAN
COMMITMENT OF THE CONVERTING
LENDER $ By:       Name: Title:


--------------------------------------------------------------------------------